DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,216,744 B2 and claims 1-19 of U.S. Patent No. 10,846,262 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are considered to be obvious variants of claims of the issued patents, or when considered in light of the references listed below, would be obvious to one of ordinary skill in the art when considered in light of the issued patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buehne et al. (U.S. Publication No. 2015/0019478 A1, hereinafter referred to as “Buehne”) in view of Long (U.S. Patent No. 9,411,819 B1, hereinafter referred to as “Long”).
Regarding claim 1, Buehne discloses a method performed by a computing system, the method comprising: (method performed by a computing system)(e.g., paragraphs [0003] and [0047])
receiving a migration request including a manifest that identifies information, stored in a source data store of a source system, to be migrated to a destination system that is remote from the source system; (migration request is received that includes migration scripts stored in a migration script storage arrangement 320 – content to be migrated from source to target system)(e.g., figure 3 and paragraphs [0032] and [0046] and [0047])
based on the manifest, identifying a plurality of content objects, from the source data store of the source system, to be migrated to the destination system; (based on the migration scripts stored in the migration script storage arrangement, a set of content objects are identified)(e.g., abstract and paragraphs [0023] and [0031])
migrating the identified plurality of content objects to the destination system by storing each content object to a destination data store in the destination system; and (identified database objects (considered to be content objects) are migrated to the target server system (considered to be destination system))(e.g., paragraphs [0030]-[0033] and [0035])
generating a migration log that is associated with the manifest and tracks a completion status of the migration of each of the content objects and (modifications to database objects may be logged such that the databases and associated data storage arrangements 
However, Buehne does not appear to specifically disclose storing a last-tracked content object that identifies a last content object imported to the destination system. 
On the other hand, Long, which also relates to migration (col 19 lines 25-29), does disclose storing a last-tracked content object that identifies a last content object imported to the destination system. (migration continues and resumes from the point in the migration at which the migration driver ended with the failure – tracking table may be persistently stored.)(e.g., col 5 lines 48-57).
Buehne discloses dynamic migration script management. Title. In Buehne, migration scripts are identified and placed in a migration script storage arrangement to migrate data from a source to a target (destination). However, Buehne does not appear to specifically disclose tracking content objects, and in response to detecting a failure, resuming migration from a last-tracked content object. On the other hand, Long does provide that it is known that failures can occur in migration, and that it is desirable to maintain state information so that migration can resume form the point of failure. This provides enhanced speed in performing migration so that the copied data does not need to be transmitted again. Therefore, it would have been obvious to combine Long with Buehne for the enhanced ability to increase speed of migration by tracking and resuming migration from the point of failure.


and further comprising: exposing a source-independent application programming interface that is invoked by the migration request. (administrator input interface is invoked by the migration request that allows administrator to modify parameters.)(e.g., paragraphs [0040], [0043] and [0053]).
Regarding claim 3, Buehne in view of Long discloses the method of claim 1. Buehne further discloses and further comprising: queueing a work item corresponding to the migration request in a work item queue. (migration script is queued or placed later in ordered list within the execution order data 330.)(e.g., paragraphs [0038], [0045] and [0050]-[0053])

Regarding claim 4, Buehne in view of Long discloses the method of claim 1. Buehne further discloses and further comprising: storing the migration log in the manifest. (migration scripts in execution order is kept and scheduler provides details of status)(e.g., figures 3-4 and paragraphs [0039]-0041])

Regarding claim 7, Buehne in view of Long discloses the method of claim 1. Long further discloses and further comprising: tracking, using the migration log, content objects that are imported to the destination system and, in response to detecting a migration failure, resuming migration from the last-tracked content object. (migration continues and resumes form the point in the migration at which the migration driver ended with the failure – tracking table may be persistently stored.)(e.g., col 5 lines 48-57).

and further comprising: identifying the content objects, to be migrated, in a sequential order based on object identifiers, that identify the content objects, in the manifest. (execution order storage arrangement)(Buehne: e.g., figure 3 and paragraphs [0046] and [0050])

Regarding claim 17, Buehne discloses a computing system comprising: (system)(e.g., abstract, figure 1 and paragraph [0082]) at least one processor; and (e.g., paragraph [0082]) memory storing instructions executable by the at least one processor, wherein the instructions, when executed, configure the computing system to provide: (e.g., paragraph [0083])
receive a migration request including a manifest that identifies information, stored in a source data store of a source system, to be migrated to a destination system that is remote from the source system; (migration request is received that includes migration scripts stored in a migration script storage arrangement 320 – content to be migrated from source to target system)(e.g., figure 3 and paragraphs [0032] and [0046] and [0047])
based on the manifest, identify a plurality of content objects, from the source data store of the source system, to be migrated to the destination system; (based on the migration scripts stored in the migration script storage arrangement, a set of content objects are identified)(e.g., abstract and paragraphs [0023] and [0031])
migrate the identified plurality of content objects to the destination system by storing each content object to a destination data store in the destination system; and 
generate a migration log that is associated with the manifest and tracks a completion status of the migration of each of the content objects and (modifications to database objects may be logged such that the databases and associated data storage arrangements copied to the target server system may be brought up-to-date – status is logged for whether the migration scripts are completed.)(e.g., paragraphs [0023], [0050] and [0067])
However, Buehne does not appear to specifically disclose storing a last-tracked content object that identifies a last content object imported to the destination system. 
On the other hand, Long, which also relates to migration (col 19 lines 25-29), does disclose storing a last-tracked content object that identifies a last content object imported to the destination system. (migration continues and resumes from the point in the migration at which the migration driver ended with the failure – tracking table may be persistently stored.)(e.g., col 5 lines 48-57).
It would have been obvious to combine Long with Buehne for the reasons set forth in claim 1, above.

Regarding claim 20, Buehne in view of Long discloses the computing system of claim 17. Long further discloses wherein the instructions cause the computing system to: track, using the migration log, content objects that are imported to the destination system and, in response to detecting a migration failure, resume migration from the last-tracked content object..
Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buehne in view of Long and in further view of Manukonda (U.S. Patent No. 9,715,502 B1, hereinafter referred to as “Manukonda”).
Regarding claim 5, Buehne in view of Long discloses the method of claim 1. Buehne further discloses and further comprising: receiving the plurality of content objects to be migrated from the source system to the destination system; (all content objects are received to be migrated from the source system to the destination system)(e.g., paragraphs [0023] and [0030]-[0033])
However, neither of the references appears to specifically disclose storing the content objects to an intermediate storage system; and importing the content objects from the intermediate storage system to the destination data store. 
On the other hand, Manukonda, which relates to a distributed data migration using chunking (title), does disclose storing the content objects to an intermediate storage system; and importing the content objects from the intermediate storage system to the destination data store. (data may be migrated from a source data storage system to a destination data storage system via an intermediate data storage system)(e.g., abstract and col 1 lines 55-60)
It would have been obvious to combine Long with Buehne for the reasons set forth in claim 1, above. Buehne discloses dynamic migration script management. Title. In Buehne, migration scripts are identified and placed in a migration script storage arrangement to migrate data from a source to a target (destination). However, neither reference appears to specifically disclose using an intermediate storage system to facilitate the migration. On the other hand, Manukonda, which also relates to migration (title) does disclose that data may be migrated from a source to a destination via an intermediate storage system. This provides an effective manner to 

Regarding claim 6, Buehne in view of Long and in further view of Manukonda discloses the method of claim 5. Buehne in view of Manukonda discloses wherein the destination system comprises a cloud-based destination system and (Buehne: e.g., paragraph [0039](Manukonda: e.g., col 3 lines 10-11 and 23) wherein the intermediate storage system comprises a cloud-based, binary large object (blob) store that stores the content objects as a binary large object. (Amazon Simple Storage Service – object storage is used and data is stored as object – objects may be accessed based on REST architecture, SOAP, web services, and so forth.))(e.g., col 4 lines 34-41).

Claims 18-19 have substantially similar limitations as stated in claims 5-6, respectively; therefore, they are rejected under the same subject matter.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Buehne in view of Long and in further view of Wang et al. (U.S. Publication No. 2009/0310767 A1, hereinafter referred to as “Wang”).
Regarding claim 9, Buehne in view of Long discloses the method of claim 8. However, neither reference appears to specifically disclose and further comprising: intermittently storing the last content object identifier, indicating the last content object imported to the destination system. 
On the other hand, Wang, which also relates to migration (title), does disclose and further comprising: intermittently storing the last content object identifier, (migration process is resumed based on tracking the last step to occur – process stores progress)(e.g., paragraphs [0046] and [0054]) indicating the last content object imported to the destination system. (las content object imported to the destination system is indicated)(e.g., paragraphs [0046] and [0059]).
It would have been obvious to combine Long with Buehne for the reasons set forth in claim 1, above. Buehne discloses dynamic migration script management. Title. In Buehne, migration scripts are identified and placed in a migration script storage arrangement to migrate data from a source to a target (destination). However, neither reference appears to specifically disclose intermittently storing a last content object identifier and indicating a last content object imported to the destination system. On the other hand, Wang, which also relates to migration (title), does disclose tracking the information and resuming the migration process at the last step executed prior to a failure to avoid proceeding through the entire migration process. E.g., paragraph [0046]. This provides an enhancement in reducing the amount of data required to be transmitted when failure occurs. Therefore, it would have been obvious to combine the teachings 

Regarding claim 10, Buehne in view of Long and in further view of Wang discloses the method of claim 9. Buehne in view of Wang further discloses and further comprising: in response to detecting a migration failure, identifying content objects to be migrated from a beginning of the sequential order and ignoring all content objects identified in the sequential order prior to the last content object identified by the last content object identifier. (execution order storage arrangement)(Buehne: e.g., figure 3 and paragraphs [0046] and [0050])(migration process is resumed at last step executed prior to a failure in the migration process after the error that caused the failure has been resolved)(e.g., paragraph [0046]).

Claims 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buehne in view of Abraham, Jr. (U.S. Patent No. 10,769,023 B1, hereinafter referred to as “Abraham”).
Regarding claim 11, Buehne discloses a computing system, comprising: (system)(e.g., abstract, figure 1 and paragraph [0082]) at least one processor; and (e.g., paragraph [0082]) memory storing instructions executable by the at least one processor, wherein the instructions, when executed, configure the computing system to provide: (e.g., paragraph [0083])
a migration queue system configured to: receive a migration request including a manifest that identifies information, stored in a source data store of a source system, to be migrated to a destination system that is remote from the source system; (migration request is 
a manifest accessing component configured to: access the manifest to identify a set of content objects, from the source data store of the source system, to be migrated to the destination system; and (based on the migration scripts stored in the migration script storage arrangement, a set of content objects are identified)(e.g., abstract, figure 3, and paragraphs [0023] and [0031])
an import component configured to: import the set of content objects to the destination system by storing each content object to a destination data store in the destination system; and (identified database objects (considered to be content objects) are migrated to the target server system (considered to be destination system))(e.g., paragraphs [0030]-[0033] and [0035])
generate a migration log that is associated with the manifest and stores: status information indicative of a completion status of the migration of each content object of the set of content objects, and (modifications to database objects may be logged such that the databases and associated data storage arrangements copied to the target server system may be brought up-to-date – status is logged for whether the migration scripts are completed.)(e.g., paragraphs [0023], [0050] and [0067]).
However, Buehne does not appear to specifically disclose error information identifying errors that occurred during the migration. 
On the other hand, Abraham, which relates to a backup of structured query language server to object-based data storage service (title), does disclose error information identifying errors that occurred during the migration. (the log may record the error messages created by the backup application when the error occurred, which provides useful information for troubleshooting a backup or migration)(e.g., col 10 lines 50-59).
Buehne discloses dynamic migration script management. Title. In Buehne, migration scripts are identified and placed in a migration script storage arrangement to migrate data from a source to a target (destination). Buehne discloses a log is generated that includes status information indicative of completion status. However, Buehne does not explicitly state that the log includes error information identifying errors that occurred during the migration. On the other hand, Abraham, which relates to a backup of structured query language server to object-based data storage service (title), does disclose that it is beneficial to include a backup log that includes error messages that include summary data that include notification that a file failed to open, details about the files that were backed up and other information that occurred during the migration process. E.g., col 10 lines 50-59. This is beneficial for troubleshooting when there is a problem with the migration process. Therefore, it would have been obvious to incorporate the error information identifying errors that occurred during the migration as disclosed in Abraham to Buehne to further enhance the system of Buehne by providing additional information that would be beneficial for troubleshooting when errors occur during migration.

Regarding claim 13, Buehne in view of Abraham discloses the computing system of claim 11. Buehne further discloses wherein the migration queue system is configured to receive a migration package, that includes the manifest, in association with the migration request, the manifest identifying the information to be migrated from the source system to the destination system, and (migration request is received that includes migration scripts stored 
the migration log identifies a completion status of the migration of each of the content objects. (modifications to database objects may be logged such that the databases and associated data storage arrangements copied to the target server system may be brought up-to-date – status is logged for whether the migration scripts are completed.)(e.g., paragraphs [0023], [0050] and [0067]).

Regarding claim 16, Buehne in view of Abraham discloses the computing system of claim 11. Buehne in view of Abraham further discloses wherein the manifest accessing component is configured to identify the content objects to be migrated, to the import component, in a sequential order, based on object identifiers that identify the content objects in the manifest. (execution order storage arrangement)(Buehne: e.g., figure 3 and paragraphs [0046] and [0050])(sequential order)(Abraham: e.g., col 2 lines 44-48).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buehne in view of Abraham and in further view of Shimogawa (U.S. Publication No. 2015/0234670 A1, hereinafter referred to as “Shimogawa”)
Regarding claim 12, Buehne in view of Abraham discloses the computing system of claim 11. Buehne further discloses and further comprising: a number of virtual machines, controlled by the import component, to import the identified set of content objects; (virtual software appliance)(e.g., paragraph [0040])
wherein the instructions, when executed, configure the computing system to provide: a bot thread controller configured to scale the number of virtual machines based on a number of work items in a work item queue. 
On the other hand, Shimogawa, which also relates to migration (e.g., paragraphs [0005] and [0083]), does disclose wherein the instructions, when executed, configure the computing system to provide: a bot thread controller configured to scale the number of virtual machines based on a number of work items in a work item queue. (virtual machines can be scaled to increase/decrease the number of virtual machines to thereby expand/shrink the operation processing ability)(e.g., paragraph [0096]). 
It would have been obvious to combine Abraham with Buehne for the reasons stated in claim 11, above. Buehne discloses dynamic migration script management. Title. In Buehne, migration scripts are identified and placed in a migration script storage arrangement to migrate data from a source to a target (destination). However, neither reference appears to specifically disclose scaling the number of virtual machines based on the number of work items in the work queue. However, Shimogawa provides that it is known in the art to scale the number of virtual machines to account for the amount of processing required and to provide an enhanced experience of providing sufficient resources to process requests within the necessary time and performance requirements imposed by a customer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Shimogawa with the Buehne-Abraham combination to enhance the manner to select virtual machines to perform the migration process.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Buehne in view of Abraham and in further view of Manukonda.
Regarding claim 14, Buehne in view of Abraham discloses the computing system of claim 11. However, neither reference appears to specifically disclose wherein the instructions configure the computing system to provide: an intermediate storage system configured to receive, as part of the migration request from the source system, the set of content objects to be migrated from the source system to the destination system; wherein the import component is configured to import the data from the intermediate storage to the destination data store. 
On the other hand, Manukonda, which relates to a distributed data migration using chunking (title), does disclose wherein the instructions configure the computing system to provide: an intermediate storage system configured to receive, as part of the migration request from the source system, the set of content objects to be migrated from the source system to the destination system; wherein the import component is configured to import the data from the intermediate storage to the destination data store. (data may be migrated from a source data storage system to a destination data storage system via an intermediate data storage system, which receives the content objects)(e.g., abstract and col 1 lines 55-60)
It would have been obvious to combine Abraham with Buehne for the reasons stated in claim 11, above. Buehne discloses dynamic migration script management. Title. In Buehne, migration scripts are identified and placed in a migration script storage arrangement to migrate data from a source to a target (destination). However, neither referenceappears to specifically disclose using an intermediate storage system to facilitate the migration. On the other hand, Manukonda, which also relates to migration (title) does disclose that data may be migrated from .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buehne in view of Abraham and in further view of Long.
Regarding claim 15, Buehne in view of Abraham discloses the computing system of claim 11. However, neither reference appears to specifically disclose wherein the instructions configure the computing system to provide: a resumability system configured to track content objects that are imported to the destination system and, when a migration failure is detected, resume migration from a last-tracked content object. 
On the other hand, Long, which also relates to migration (col 19 lines 25-29), does disclose wherein the instructions configure the computing system to provide: a resumability system configured to track content objects that are imported to the destination system and, when a migration failure is detected, resume migration from a last-tracked content object. (migration continues and resumes form the point in the migration at which the migration driver ended with the failure – tracking table may be persistently stored.)(e.g., col 5 lines 48-57).
It would have been obvious to combine Abraham with Buehne for the reasons stated in claim 11, above. Buehne discloses dynamic migration script management. Title. In Buehne, 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165